     Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 1 of 17
                                                                                     Filed 5/20/2019 1:05 PM
                                                                                                   Cathy Stuart
                                                                                                District Clerk
                                                                                      Victoria County, Texas
                                                                                           By: Bobbi Ellinger
                                                     19-05-84489-A
                                         CAUSE NO.


ROBERT PARKER                                   §            IN THE DISTRICT COURT OF


       Plaintiff,

V.                                                             VICTORIA COUNTY,TEXAS

EVANSTON INSURANCE COMPANY




       Defendant.                                                      JUDICIAL DISTRICT


                             PLAINTIFF'S ORIGINAL PETITION


        COMES NOW,Plaintiff. ROBERT PARKER, who files this, Plaintiffs Original Petition

against Defendant, EVANSTON INSURANCE COMPANY, and, for cause of action, would

respectfully show this Honorable Court the following:

                             I- DISCOVERY CONTROL PLAN

        1.     Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the

Texas Rules of Civil Procedure. This case involves a first-party insurance policy dispute

concerning damages attributable to Hurricane Harvey. This dispute involves complex legal

issues originating from the Texas INSURANCE CODE, common law, and recent Texas case law. It

will include intricate discovery regarding claims-handling practices, coverage decisions,

adjustment/payment of claims, including Plaintiffs claim, as well as and the systematic approach

by Evanston Insurance Company and its adjusters to the handling of catastrophic loss property

damage claims arising from Hurricane Harvey. Plaintiff therefore, respectfully asks the Court to

order that discovery be conditioned in accordance with a discovery control plan tailored to the

particular circumstances of this suit.
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 2 of 17




                                            II. PARTIES


         2.     Plaintiff, ROBERT PARKER,is a Texas resident who resides in Victoria County,

Texas.


         3.     Defendant, Evanston Insurance Company ("Evanston") is a Foreign Surplus Lines

insurance company that is licensed and authorized to engage in the business of insurance in the

State of Texas.     Evanston may be served with process by serving its designated service

representative via certified mail, return receipt requested, do Secretary, Legal Department,

Markel Service, Incorporate, Ten Parkway North, Deerfield, Illinois 60015.

                                II. JURISDICTION & VENUE


         4.     This Court has jurisdiction over this cause of action because the amount in

controversy is within the jurisdictional limits of the Court. Pursuant to Rule 47 of the TEXAS

Rules of Civil Procedure, Plaintiff states he seeks monetary relief in excess of $100,000.00

and less than $200,000.00. Plaintiff reserves the right to amend his petition during and/or after

the discovery process.

         5.    This Court has personal jurisdiction over Evanston because Evanston is a an

insurance company licensed and authorized to do business in Texas and Plaintiffs causes of

action arise out of Evanston's business activities in this state.


         6.    Venue is proper in Victoria County because the insured property is located in

Victoria County and all or a substantial part of the events giving rise to this lawsuit occurred in

Victoria County. Tex. Civ. Prac.& Rem. CODE § 15.032.

                                          III. FACTS


         7.    Plaintiff owns the commercial property at 404 Stephenson Street in Victoria,

Victoria County, Texas (the "Property"). Evanston sold, and Plaintiff paid for, a Texas




                                            Page 2 of 10
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 3 of 17




commercial property insurance policy (the "Policy'') to protect and insure Plaintiffs property,

structures, and other items applicable to the Property.

       8.      From August 25th through September 1, 2017, Hurricane Harvey swept across

Texas causing widespread destruction and devastation due to extreme winds up to 130 miles an

hour in Victoria County and surrounding areas. Beginning on or about August 26, 2017,

Hurricane Harvey's massive wind field caused widespread destruction in and around Victoria

County, and Plaintiffs Property, specifically.

       9.      Plaintiffs Property suffered extensive wind-related damage during Hurricane

Harvey. Specifically, the Hurricane damaged the entire roof, multiple, skylights, and windows.

The Property also sustained substantial interior water damage as a result of the wind damage to

the roofing system.

       10.     Following Hurricane Harvey, Plaintiff promptly and timely reported his Property

claim (the "Claim") with Evanston under the Policy and asked Evanston to cover the cost of

repairs required to return the Property to its pre-loss condition, including, but not limited to,

replacement of the roof and repair of the significant interior water damage to all interior surfaces

and building systems.

       11.     Plaintiff is entitled to these benefits under the Evanston Policy as it specifically

covered Plaintiffs Property for wind-related damage, and specifically, hurricane damage. All of

the damage to the Property was covered under the express terms ofthe Policy.

       12.     Evanston assigned at least two adjusters to perform the investigation and initial

inspection ofthe Property on its behalf.

       13.     Evanston's adjusters, however, because of inadequate training or improper

instruction, failed to perform a reasonable and adequate investigation of Plaintiffs Claim. In




                                           Page 3 of 10
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 4 of 17




doing so, the adjusters either completely missed or simply ignored damages that were present at

the time of their inspections and were clearly attributable to Hurricane Harvey's powerful winds.

           14.     The inadequacy of the adjusters' investigation and adjustment of Plaintiffs Claim

is evidenced by the fact they neither adjusted for, nor included, the full scope of Plaintiffs roof

damage. Plaintiffs roof sustained extensive wind damage to its entire surface and to the

underlying structure/framing. Evidence of wind damage is readily apparent from even a casual

view. The massive amount of roof damage allowed water to penetrate the Property's exterior in

multiple locations and resulted directly in the substantial interior damage to Plaintiffs Property,

which damage the adjusters also failed to document properly or sufficiently.

           15.     Although Plaintiff notified and, later, reminded Evanston numerous times of the

significant widespread roof damage which caused major leaks throughout the interior of the

Property, the adjusters failed to fully and adequately inspect the damaged areas of Plaintiffs

Property, including the roof, among other items and areas. The adjusters' failure to record the

full extent of the wind-damaged Property resulted in an improperly under-scoped and

consequently undervalued estimate for repairs that the adjusters submitted to Evanston.

           16.     As an illustration—and certainly not intended as a complete listing of all of the

errors and omissions in the adjusters' investigation and adjustment—^the following are just some

of the unfair and unreasonable low points from their "inspections" and estimates:

      i.         The adjusters' estimates greatly under-scoped the amount necessary to
                 repair the roof to its pre-loss condition by failing to allocate amounts
                 necessary to repair the following: metal roofing, skylights, closure strips,
                 gable trim, ridge end caps, and ridge vents.

     ii.         The adjusters' estimates fail to add the cost of texturing drywall, protecting
                 the floors, and detaching and resetting light fixtures in the office.

    iii.         The adjusters' estimates fail to identify any damage to windows and window
                 framing.



                                              Page 4 of 10
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 5 of 17




        17.    Plaintiff contends that, upon information and belief, Evanston and its adjusters set

out and overtly sought to under-scope. underpay, and ultimately minimize Plamtiffs Claim for

covered damages. At minimum, Evanston ratified their adjusters' unreasonable and improper

"adjustment" of the Claim, resulting in Plaintiffs Claim effectively being denied in part as well

as undervalued and underpaid. Plaintiff has suffered actual damages resulting from Evanston's

and its adjusters' wrongful acts and omissions as set forth above and further described herein.

                                IV. CAUSES OF ACTION


                             Breach of Contract against Evanston

       18.     An insurance policy is considered a contract under Texas law. Evanston failed to

perform its contractual duties to adequately compensate Plaintiff in accordance the terms of the

Policy that it wrote and sold to Plaintiff. Specifically, Evanston refused to pay the full proceeds

of the Policy, although due demand was made for proceeds to be paid in an amount sufficient to

cover the damaged property, and all conditions precedent to recovery upon the Policy had been

carried out and accomplished by Plaintiff. Evanston's conduct constitutes a breach of the

insurance contract between Evanston and Plaintiff.


               Non-Compliance by Evanston with the Texas Insurance Code,
                                  Unfair Settlement Practices


       19.     Evanston's conduct constitutes multiple violations of the Texas Insurance

Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a). All violations under this

provision are made actionable by Tex. Ins. Code §541.151.

       20.     Falsehoods and misrepresentations under Texas law may be communicated by

actions as well as spoken word; therefore, deceptive conduct is equivalent to a verbal

representation. Evanston's misrepresentations by means of deceptive conduct include, but are not




                                          Page 5 of 10
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 6 of 17




limited to:(1)failing to conduct a reasonable inspection and investigation of Plaintiffs damages;

(2)stating—by way of their adjusters' estimates—that Plaintiffs damages were less extensive or

severe than they actually were, resulting in the undervaluing of Plaintiffs damages; (3) using

their adjusters' own statements and conclusions about the scope and degree of the damage as a

pretext for effectively denying covered damages and/or underpaying damages; and (4) failing to

provide an adequate explanation for the inadequate payment(s)Plaintiff in fact received.

       21.     Evanston's unfair settlement practice, as described above, of misrepresenting—by

words and acts/omissions—to Plaintiff material facts relating to the coverage at issue, constitutes

an unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. Tex.Ins. CODE §541.060(1).

       22.     Evanston's unfair settlement practice, as described above, of failing to attempt in

good faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though its

liability under the Policy was reasonably clear, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

§541.060(a)(2)(A).

       23.     Evanston failed to explain to Plaintiff the reasons for failing to include all covered

damages in its evaluation and/or payment(s) on the Claim. Furthermore, Evanston did not

communicate that future settlements or payments would be forthcoming to pay for the entire

amount of Plaintiffs loss, nor did it provide any explanation for the failure to adequately settle

Plaintiffs Claim. Evanston's conduct is a violation of the TEXAS INSURANCE Code, Unfair

Settlement Practices. Tex.Ins. Code §541.060(a)(3).

       24.     Although promptly reported by Plaintiff to Evanston, Evanston did not properly

inspect the Property and failed to account for and/or undervalued many of Plaintiffs damages,




                                           Page 6 of 10
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 7 of 17




both exterior and interior. Evanston's unfair settlement practice, as described above, of refusing

to pay Plaintiffs full Claim without conducting a reasonable investigation, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

Tex.Ins. Code §541.060(7).

                Non-Compliance by Evanston with the Texas Insurance Code,
                             Prompt Payment of Claims Act

       25.     Evanston's conduct constitutes multiple violations of the Texas INSURANCE

Code, Prompt Payment of Claims Act. All violations made under this provision are made

actionable by Tex.Ins. Code §542.060.

       26.     Evanston's failure—and thus continuing delay—^to remit full payment of the

amounts owed on Plaintiffs Claim following its receipt of all items, statements, and forms

reasonably requested and required, as described above, constitutes a non-prompt payment of the

Claim. Tex.Ins. Code §542.058.

                     Breach of the Duty of Good Faith and Fair Dealing

       27.     Evanston's conduct constitutes a breach of the common law duty of good faith

and fair dealing that a Texas insurer owes to its policy holders on account of the disparity in

bargaining power between an insurance company and its individual insureds with respect not

only to the drafting of the contract of insurance itself, but also with respect to the handling and

payment of insured claims.

       28.     Evanston's failure, as described above, to adequately and reasonably investigate

and evaluate Plaintiffs Claim, despite the fact that at the very same time, Evanston knew, or

should have known by the exercise of reasonable diligence, that its liability was reasonably clear,

constitutes a breach of Evanston's duty of good faith and fair dealing to Plaintiff, which is both




                                          Page 7 of 10
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 8 of 17




non-delegable and continues to exist until the relationship between the parties is ultimately

changed to that ofjudgement debtor and judgement creditor, respectively.

                              V. CONDITIONS PRECEDENT


       29.     All conditions precedent to Plaintiffs claims for relief have been performed or

have occurred and/or Evanston waived the same. This includes, but is not limited to, providing

notice pursuant to Thxas INSURANCE Code 542A and pre-litigation alternative dispute

resolution, if any.

                                       VI. DAMAGES


       30.     Plaintiff would show that all the acts as alleged herein, taken together or

singularly, constitute the producing cause ofthe damages sustained by Plaintiff.

       31.     As previously mentioned, Plaintiffs covered losses have not been properly

addressed or paid, which has prevented Plaintiff from making necessary repairs, thus causing

further, consequential damage, to the Property while also causing undue hardship and a burden

on Plaintiff. These damages and losses are a direct result of Defendants' mishandling of

Plaintiffs Claim in violation of the terms ofthe Policy at issue and ofthe laws set forth above.

       32.     For breach of contract, Plaintiff is entitled to regain the benefit of his bargain with

respect to his purchase of the Policy, which is the amount of his Claim, together with attorneys'

fees under TEXAS CiviL PRACTICE & Remedies Code Section 38.001.


       33.     For noncompliance with the TEXAS INSURANCE CODE, UNFAIR SETTLEMENT

Practices, Plaintiff is entitled to actual damages, which include the loss of the benefits that

should have been paid pursuant to the Policy, court costs, interest, and attorneys' fees. Tex. iNS.

CODE §541.152.




                                           Page 8 of 10
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 9 of 17




        34.    For noncompliance with the Ti-xas INSURANCE CODE, PROMPT PAYMENT OF

Cl.AlMS Act, Plaintiff is entitled to interest on the amount of the Claim as damages at the rate

determined under Tex. Ins. Codf: §542.060, together with reasonable and necessary attorneys'

fees.


        35.    For breach of common law duty of good faith and fair dealing, Plaintiff is entitled

to compensatory damages, including all forms of loss resulting from Evanston's breach of its

Duty, such as additional costs, diminution in value, economic hardship, additional losses

resulting from nonpayment of the amount owed, and exemplary damages.

        36.    For the prosecution and collection of this Claim, Plaintiff has been compelled to

engage the services of the attorneys and law firms whose names are subscribed to this pleading.

Therefore, Plaintiff is entitled to recover a sum for the reasonable and necessary services of

Plaintiffs attorneys in the preparation and trial of this action, including any appeals to the Court

of Appeals and/or the Texas Supreme Court.

                                   VII. JURY DEMAND


        37.    Plaintiff requests that all causes of action alleged herein be tried before a jury

consisting of citizens residing in Victoria County, Texas. Plaintiff hereby tenders the appropriate

jury fee.

                                            PRAYER


        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said

Plaintiff has and recovers such sums as would reasonably and justly compensate him in

accordance with the rules of law and procedure, as to actual damages, and all exemplary

damages as may be found. In addition. Plaintiff requests the award of attorneys' fees for the trial

and any appeal of this cause, for all costs of Court on his behalf expended, for pre-judgment and




                                           Page 9 of 10
  Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 10 of 17




post-judgment interest as allowed by law, and for all such other and further relief, whether by

law or at equity, to which he may show himself to be Justly entitled.

                                             Respectfully submitted,

                                             Williams Hart Boundas Easterby,LLP

                                             By:/s/Sean H. McCarthy
                                                 Sean H. McCarthy
                                                 State Bar No. 24065706
                                                 P. Griffin Bunnell
                                                 State Bar No. 24080815
                                                 8441 Gulf Freeway, Ste 600
                                                 Houston, TX 77017
                                                 Telephone: 713-230-2200
                                                 Fax:713-643-6226
                                                 Email: smccarthy@whlaw.com
                                                 E-mail: gbunnell@whlaw.com

                                             AND


                                             The Cook Law Firm,PLLC
                                                 Andrew C. Cook
                                                 State Bar No. 24057481
                                                 8441 Gulf Freeway, Sixth Floor
                                                 Houston, Texas 77017
                                                 Telephone: (713)230-2366
                                                 Facsimile:(713)643-6226
                                                 Email: acc@texinsurancelaw.com

                                             ATTORNEYS FOR PLAINTIFF




                                         Page 10 of 10
                 Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 11 of 17
                                                               Civil Cah                                            NJ:>HEET                                             Filed 5/20/2019 1:05 PM
                                                                                                                                                                                            Cathy Stuart
            CaI SK \l MBKR (H)H(l/:hm t \f: o\Lr):                                                                      Coi R r (hOR a cHh i st: om.rj:                                   District Clerk
                                                                                                                                                                            Victoria County, Texas
                s lA i.u) ROBERT PARKER v EVANSTON INSURANCE COMPANY                                                                                                             By:.Bobbi Ellinger
                                  (c c. J-.'liri Siiiilh V All \HK-iicjn Ifwurancc <■ i>. In K Mar\ Ann Juno. In Ihc M.'iTtti «.t ttiv 1 sl.Htf <.>!     J.Kk.'xni)
A Civil tusc iTiformajiun sheet inuM bccomplctcil .utii subiniticd when an tirigirtal petition or application is filed lo initiate a new civil. famiK law. probate, or mental
health case or when a post-judgment peinton for modilication or motion ibr enforcement is tiled in a laniily law- case The inlonnation shmild he the best available ai
the lime of filing.
1. Contact information for penon completing case informatioii »h<et:                            Names of parties in rase:                                Person or entity compleiing sheet is:
                                                                                                                                                       [^.Attorney tor PlaintilT'Pclilioner
Name                                          Email                                              Plaintini s 1 Petitionetl .s i                        Q/''o Si' Platntill Petitioner
                                                                                                                                                       1 ll ille IV-O .Agency
 SEAN H. McCarthy                             smccarthy@whlaw.com                                   ROBERT PARKER                                      QOiher:

.Address:                                     Telephone
                                                                                                                                                       .Additional Parties m Child Support Case
                                               713-230-2200
8441 Gulf Frwy Ste 600
                                                                                                 Deiendaiitts) Rcsponderiu .s)                         Custcxiial Parent:
Crty State Ztp                                Fa.x:
                                                                                                    EVANSTON INSURANCE
Houston Texas 77017                            713-643-6226                                                                                            Non-CosiiKlial Patent
                                                                                                    COMPANY
Signature                                     Stale Bar No
                                                                                                                                                       Presumed Father:
                                              24065706
                                                                                                j                 pace u                  aM p uiioj

2. IniBcate case type, or Identify the most importnn! Issue in the case (select only Q:
                                                       ChU                                                                                                 Family Law
                                                                                                                                                                        Post-judgRiOBt Actions
             Contract                          Injury or Danmge                                Real Property                       MarriaR* Rgiationslup                    (noa-Tltlc IV-D)
Df'ht. Coniraa                        Q .Assault Battery                              [jEininent Domain                           "□.Annulment                        □ Enl'oieeincnt
   □Consumer DTP.A                    DCoast ruction                                      Condemnation                            □ Declare Mamage V<>id              □ iMtKlificaiion- Cu.siody
   r~] Debt Cvintract                  Q Defamation                                   □ Panition                                  Dix'irre                            □ MtHliiication- Other
   □ Fraud Misrepresentation           MiiipiiU'tWi-                                  □Ouict Title                                   □ Wiih Children                           Till* IV-D
   □Other Debt Contract:                  O-Accoummg                                  □Trespass to Try Title                         □ No Children                    □ Enlba'ernent MiHlitication
                                          □ Legal                                     □Other Property:                                                                □Paternity
f-'oiwlosiirc                             Oviedical                                                                                                                   □ ReciprtKalb lUIFS.A)
   □ Home Equity Expedited                □Other Pnifessiunal                                                                                                         n Support Order
  □Other Foreclosure                          Liahiiilv:
□Franchise                                                                                 Relaled to Crinunal
SlnsuiaiKc                             □ Motor Vehicle .Accident                                    Matten                            Other Faiuilv Law                Parcnt-Cbild ReUtioushlp
□ Landlonl Tenani                      □ Premi-ses                                    riExpunction                                 □ Enforce Foreign                  □ Adoption/Adopfion with
□ Niin-Competition                    Prttdui l l.iahihn-                             □Judgment Nisi                                  Judgment                          Termination
□PatTncTship                             □ .Asbestos S i 1 ica                        □.N'on- Disclosure                           □ Habeas Corpus                    □child Profcction
□Other Contract:                         □Other Prtxiuct Liability                    □Sei/ure- Forfeiture                         □ Name Change                      □Child Support
                                              List PrtHluci                           □Writ of Habeas Corpus-                      □ PrtHecfivc Order                 □Custody or VMsitaiion
                                                                                          Pre-indictmcm                            □ Removal of Disabilities          □Ccstational Parmting
                                      □Other Injury tir Damage:                       □Olher                                         of .Vlinonty                     □Grandparent Access
                                                                                                                                   □Other                             □ Parentage.' Paternity
                                                                                                                                                                      □Termination of Parental
            Eroploymenl                                                   Other Civil
                                                                                                                                                                        Rights
                                                                                                                                                                      □Other Parent-Child:
□ Di.scrimination                       □Admim.strative .Appeal                       □Lawyer Discipline
(~l Retaliation                         □.Antitrust Unfair                            □Perpetuate Testimony
□Termination                              Competition                                 □Secunlics Stock
□ Wtirkers' Compeasation                □Code Violations                              □Turtious Interference
□Other Employment.                      □Foreign Judgment                             □Ofher
                                        □ intellectual Pnipeity

                 Tm                                                                                      Probate & Mental Health
 □Tax Appraisal                         Prohuie. Wills ttucsiaw . Ulmimsttaiioi:                                           □Guardianship Adult
 □Ta.x Delinquency                          □ Dependent .Administration                                                    □Ciuardia.aship Minor
 □other Ta.x                                □independent .Administration                                                   □ Mental Health
                                            □Other Estate Proceedings                                                      OOlhcr

Syndicate procednre or remedy. If applknble (may selecimare than I):
 □ .Appeal from Municipal or Justice Cuun            □ Declaratnry Judgment                                                                  □ Prcjudginent Remcdy
 □Arbiiration-ielaied                                               □Garnishment                                                             □ Pmieciivc Order
 □Attachment                                                        □ interpleader                                                           □ Receiver
 □ Bill of Review                                                   □ License                                                                □Scquestiation
 □C ertioran                                                        □ Mandamus                                                               □Tempt»rary Restraining Order Injuneiion
 □Cbss .Action                                                      □ Post -(udgment                                                         □T umover
4^ndicale dBiaages sought {do not select ifit is a family la*v case):
 □ Lcss than              including damages of any kind, penalties, cv>sts. expenses, pre-jiidgment interest, and aiiomi^ fee
 □Less than SIttO.OiK) and non-monetary reliel
 SOver SI fX). (HX) but nut more than S200.1WX)
 □Over $2(XJ.tKX) but not mote than SUKKI.fKK)
 □OverSl.iXKj.nmi
          Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 12 of 17



CLERK OF THE COURT                                   ATTORNEY REQUESTING ISSUANCE
Cathy Stuart                                         Sean Hudson McCarthy
115 N. Bridge, Room 330                              8441 Gulf Freeway, Ste. 600
Victoria, Texas 77901                                Houston, Texas 77017



                                      THE STATE OF TEXAS
                                                CITATION


NOTICE TO DEFENDANT: "You have been sued. You may employ an attomey. If you or your attorney do
not file a written answer with the Clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration oftwenty days after you were served this citation and petition, a defaultjudgment may be taken
against you."

TO: EVANSTON INSURANCE COMPANY,MAY BE SERVED BY SERVING ITS DESIGNATED
SERVICE REPRESENTATIVE,C/O SECRETARY,LEGAL DEPARTMENT,MARKEL SERVICE,
INCORPORATE, TEN PARKWAY NORTH, DEERFIELD,ILINOIS 60015,

You are commanded to appear by filing a written answer to the Plaintiffs Original Petition before 10 o'clock
A.M. of the Monday next after the expiration of twenty days after the date of service hereof, before the
Honorable 24th Judicial District Court of Victoria County, Texas, at the Courthouse of said County in Victoria,
Texas.


Said Plaintiffs petition was filed in said Court, on the 20th day of May,2019 in this case numbered
19-05-84489-A on the docket of said court, and styled,

ROBERT PARKER
VS.
EVANSTON INSURANCE COMPANY


The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements oflaw, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Victoria, Texas, this the 21st day of May,2019.

                                                     CATHY STUART
                                                     District Clerk
                                                     Victoria County, Texas
                                                                      Signed: 5/21/2019 11:10:23 AM




                                                                             Deputy


Rule 106: "--the citation shall be served by the officer delivering to each defendant, in person, a true copy of
the citation with the date of delivery endorsed thereon and with a copy ofthe petition attached thereto."
          Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 13 of 17


Cause #19-05-84489-A                                                    24th Judicial District Court
ROBERT PARKER VS. EVANSTON INSURANCE COMPANY
Address for service: EVANSTON INSURANCE COMPANY,MAY BE SERVED BY SERVING ITS
DESIGNATED SERVICE REPRESENTATIVE,C/O SECRETARY,LEGAL DEPARTMENT,
MARKEL SERVICE,INCORPORATE,TEN PARKWAY NORTH, DEERFIELD,ILINOIS 60015

                             OFFICER'S OR AUTHORIZED PERSON'S RETURN


Came to hand on the               day of                          ,2019 at               o'clock        .M.and
executed in                              County, Texas by delivering to each ofthe within named defendants in
person, a true copy of this citation with the date of delivery endorsed thereon, together with the accompanying
copy of the petitioner's petition, the following times and places, to wit:

Name                                   Date             Time          Place, Course and Distance from Courthouse




And not executed as to the defendant(s)
the diligence used in finding said defendant(s) being:
and the cause of failure to execute this process is:
can the information received as to the whereabouts of said defendant(s) being:
FEES - - Serving $                                                                                          ,Sheriff
                                                                                                       County, Texas
                                                                By:                                          Deputy
COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF. CONSTABLE. OR CLERK OF THE COURT

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall
sign the return. The signature is not required to be verified. If the return is signed by a person other than a
sheriff, constable or the clerk of the court, the return shall be signed under penalty of perjury and contain the
following statement:

"My name is                                            (First, Middle, Last), my date of birth is             ,and
my address is                                                                                   (Street, City, Zip).
I DECLARE UNDER PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                County, State of                                 ,on the         day of
                         ,2019.


                                                        Declarant/Authorized Process Server


                                                       (ID # and Expiration ofcertification)
Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 14 of 17



                                CERTIFICATE OF SERVICE



 The undersigned certifies that on 21st day of May,2019 in Cause No. 19-05-84489-A,

 ROBERT PARKER VS. EVANSTON INSURANCE COMPANY in the 24th Judicial


 District Court of Victoria County, Texas there was mailed by United States Certified

 Mail, Return Receipt Requested a true copy of the Citation and a copy of the Original

 Petition in said cause to:


 EVANSTON INSURANCE COMPANY
 SECRETARY LEGAL DEPARTMENT
 MARKEL SERVICE INCORPORATE
                                                                                                                oo
 TEN PARKWAY NORTH
 DEERFIELDIL 60015                                                                                               2^5          '•
                                                                                                                           V..,
 I further certify that attached hereto is the return receipt for said document^?                                                      §

 This the                           day of                                          ,2019.

                                                                  CATHY STUART
                                                                  District Clerk
                                                                  Victoria County, Texas




                                                                   'A.'Sigt^ure ' j 'p'
     «.">■ -Pfin! your name arid address on the reverse
        t^^vso that we can return the card to you.
        iuin^tiach this card to the back of the maflpiece,
                                                                   X mJjZ'
                                                                   B. Received by {PmiedName)
                                                                                                                       □ Agent
                                                                                                                   •^l^ddressee
                                                                                                             I C. Date of Delivery
        ^' or on the front if space permits.
         1. Article Addressed to:                                  D. Is delivery address different from Item 1 ? □ Yes
                                                                       If YES enter delh/ery address below;            □ nq
           EVANSTON INSURANCE COMPANY
           SECRETARY LEGAL DEPARTMENT
           MARKEL SERVICE INCORPORATE
           TEN PARKWAY NORTH                   yr '/ ^
           DEERFfELD, IL 60015                 ^
           5/21/2019 12:14:24PM                                  13. Service Type                        □ Priority Mall Express®
                                                                 □Adull Signature                        □ Registered Mail™



              . lg'^0
                                      " iiiiiii
                                          i7gfl 01^7 40
                                                                 □ AguH-^ignatufe Restricted Oolivery
                                                                 tr^rtified friall^i
                                                                 □ Cenirted Mai) Restricted Delivery
                                                                 □ Collect on Delivery
                                                                                                         □ Registered Mail Restricted
                                                                                                            Delivery
                                                                                                            □ Return Receipt tor
                                                                                                              Merchandise
                                                                 □ Collect ort Delivery Restricted Deltvery □Signature Confirmation™
        2. Article Number (Transfer from service label)          □ Insutod Mall                             □Signature Confirmation
    ^              71L'=i            17^0 iLga D117 33           □ insured Mall Restricted Oeliveiy
                                                                   (overSSOO) *
                                                                                                              Restricted DeKveiy

    ■'PS Forn 3811. July 2015 PSN 7530-02-000-9053           "                                          Domestic Return Recdpt
Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 15 of 17
                                                                                  Filed 5/29/2019 2:31 PM
                                                                                                Cathy Stuart
                                                                                                District Clerk
                                                                                       Victoria County, Texas
                                                                                            By: Rhonda Stone
                            Lugenbuhl
                         LUGENBUHL. WHEATON,PECK,RANKIN & HUBBARD
                                         A LAW CORPORATION

                           801 TRAVIS STREET.
                                            | SUITE 1800
                                                       |HOUSTON,TX 77002
                                  TEL:713.222.1990 i FAX:713.222.1996

                                            Valerie Musick
                                           vmusickfillawla.cotn




                                          May 29,2019

 Victoria County District Clerk
 115 N. Bridge Street, Room 330
 Victoria, Texas 77901

        RE:    Cause No.: 19-05-84489-A; Robert Parker v. Evanston Insurance
               Company: In the 24^*^ Judicial District Court, Victoria County, Texas

 Dear Clerk:


        Please issue a certified copy of the entire state court file. Please mail to the
 address listed above.


                                        Very truly yours,

                                        Lugenbuhl, Wheaton, Peck, Rankin & Hubbard

                                         VaXerie/Hvm^ch
                                        Valerie Musick


/vm
   Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD
                                                          A •
                                                              Page 16 of 17
                                                              l *




            CERTIFICATE OF TRUE COPY OF PAPER OF RECORD



THE STATE OF TEXAS                      }

COUNTY OF VICTORIA                      }


      I, Cathy Stuart, Clerk of the District Court of Victoria County, Texas, do

hereby certify that the foregoing is a true and correct copy of all the original

pleadings filed in Cause #19-05-84489-A as of MAY 20, 2019, styled

      ROBERT PARKER


      VS.


      EVANSTON INSURANCE COMPANY


as the same appears on file in the District Court of Victoria County, Texas.

Given under my hand and seal of said Court, at office in Victoria, this the 31 ST

day of MAY,A.D., 2019.

                                       CATHY STUART




                                       CLERK OF THE DISTRICT COURT
                                       VICTORIA COUNTY,TEXAS




                                                        Deputy
Case 6:19-cv-00054 Document 1-4 Filed on 06/17/19 in TXSD Page 17 of 17
                                                                                 Filed 5/29/2019 2:31 PM
                                                                                               Cathy Stuart
                                                                                               District Clerk
                                                                                      Victoria County, Texas

                            Lugenbuhl                                                      By; Rhonda Stone


                         LUGENBUHL. WHEATON.PECK. RANKIN & HUBBARD
                                         A LAW CORPORATION

                           801 TRAVIS street.
                                            | SUITE 1800
                                                       |HOUSTON,TX 77002
                                  TEL:713.222.1990 I FAX:713.222.1996
                                            Valerie Musick
                                           vmusickOlawla.coin




                                          May 29,2019

 Victoria County District Clerk
 115 N. Bridge Street, Room 330
 Victoria, Texas 77901

        RE:    Cause No.: 19-05-84489-A; Robert Parker v. Evanston Insurance
               Company; In the 24'^ Judicial District Court, Victoria County, Texas

 Dear Clerk:


        Please issue a certified copy of the entire state court file. Please mail to the
 address listed above.


                                        Very truly yours,

                                        Lugenbuhl, Wheaton, Peck, Rankin & Hubbard

                                         VaXeA^Le/Hu^ficky

                                        Valerie Musick


/vm
